DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-27 are pending.
Claims 1-27 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 20 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application No. 17/208,519 and U.S. Patent Nos. 10,968,445,  10,808,243,  10,647,980,  and 10,336,998 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The rejection of claims 1, 4, 5, 8-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, and 12-19 of U.S. Patent No. 10,336,998 in view of Kempner et al. (SLAS Technology vol. 7, pages 56-62 (2002)) and further in view of Lapham (United States Patent Application Publication No. US2016/0045918) in the Office action mailed 15 July 2021 is withdrawn in view of the terminal disclaimer received 20 July 2021.
The rejection of claims 1, 4, 5, 8-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,647,980 in view of Kempner et al. (SLAS Technology vol. 7, pages 56-62 (2002)) and further in view of Lapham (United States Patent Application Publication No. US2016/0045918) in the Office action mailed 15 July 2021 is withdrawn in view of the terminal disclaimer received 20 July 2021.
The rejection of claims 1, 4, 5, 8-16, 18-25, and 27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,808,243 in view of Kempner et al. (SLAS Technology vol. 7, pages 56-62 (2002)) and further in view of Lapham (United States Patent Application Publication No. US2016/0045918) in the Office action mailed 15 July 2021 is withdrawn in view of the terminal disclaimer received 20 July 2021.
The rejection of claims 1, 4, 5, 8-16, 18-25, and 27 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 12, and 22 of U.S. Patent No. 10,968,445 in view of Kempner et al. (SLAS Technology vol. 7, pages 56-62 (2002)) and further in view of Lapham (United States Patent Application Publication No. US2016/0045918) in the Office action mailed 15 July 2021 is withdrawn in view of the terminal disclaimer received 20 July 2021.
The rejection of claims 1, 4, 5, 8-16, 18-25, and 27 on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 8, 12-15, 17, and 18 of copending Application No. 17/208,519 in view of Kempner et al. (SLAS Technology vol. 7, pages 56-62 (2002)) and further in view of Lapham (United States Patent Application Publication No. US2016/0045918) in the Office action mailed 15 July 2021 is withdrawn in view of the terminal disclaimer received 20 July 2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631